Citation Nr: 1100058	
Decision Date: 01/03/11    Archive Date: 01/11/11

DOCKET NO.  09-18 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
dislocation of the right patella, currently evaluated as 10 
percent disabling. 

2.  Entitlement to an increased rating for service-connected 
arthritis of the right knee, currently evaluated as 10 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The Veteran served on active duty from May to October 1974.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2008 decision by the RO in Portland, Oregon 
that denied an increase in separate 10 percent ratings for a 
service-connected right knee disability.
 

FINDINGS OF FACT

The Veteran's service-connected right knee disability is 
manifested by arthritis with limitation of motion; extension is 
full; flexion is not limited to 30 degrees or less; and there is 
moderate recurrent subluxation and lateral instability of the 
right knee joint.


CONCLUSION OF LAW

1.  The criteria for entitlement to an increased 20 percent 
rating for dislocation of the right patella have been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.40, 4.45, 4.71a, Diagnostic Code 5257 (2010).

2.  The criteria for entitlement to a rating in excess of 10 
percent for traumatic arthritis of the right knee have not been 
met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 
5260, 5261 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at 
a minimum, that the Secretary (1) notify the claimant that to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment; (2) 
provide examples of the types of medical and lay evidence that 
may be obtained or requested; (3) and further notify the claimant 
that "should an increase in disability be found, a disability 
rating will be determined by applying relevant [DC's]," and that 
the range of disability applied may be between 0% and 100%" 
based on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment."  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The RO provided the appellant pre-adjudication notice by a letter 
dated in October 2007, and additional notice by a July 2008 
letter.  The claim was readjudicated in a May 2009 statement of 
the case.  Mayfield, 444 F.3d at 1333.

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, afforded the appellant physical 
examinations, and obtained medical opinions as to the etiology 
and severity of disabilities.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the appellant's claims file; and the appellant 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

Analysis

The Veteran contends that his right knee disability is more 
disabling than currently evaluated.  He asserts that he cannot 
stand or walk for extended periods of time, and that his daily 
activities have been limited by his right knee disability.  He 
also reports swelling and severe pain in the right knee.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically be 
determined, on the average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria identified 
by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the 
veteran's service-connected disability, the entire medical 
history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. 
App. (1991). The current level of disability, however, is of 
primary concern in a claim for an increased rating; the more 
recent evidence is generally the most relevant in such a claim, 
as it provides the most accurate picture of the current severity 
of the disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
That being said, given unintended delays during the appellate 
process, VA's determination of the "current level" of a 
disability may result in a conclusion that the disability has 
undergone varying and distinct levels of severity throughout the 
entire time period that the increased rating claim has been 
pending.  In those instances, it is appropriate to apply staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In rating musculoskeletal disabilities, it is appropriate to 
consider additional limitation of function due to factors such as 
pain, weakness, incoordination and fatigability.  See 38 C.F.R. 
§§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).


Regulations require that where there is a question as to which of 
two evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

The RO has rated the Veteran's service-connected right knee 
disability as 10 percent disabling under Diagnostic Code 5257 for 
dislocation of the right patella, with a separate 10 percent 
rating under Diagnostic Code 5010 for arthritis of the right 
knee.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due to 
trauma, substantiated by X-ray findings, is rated as degenerative 
arthritis.  Under Diagnostic Code 5003, degenerative arthritis is 
rated based on limitation of motion of the affected joint.  The 
normal range of motion of the knee is from 0 degrees extension to 
140 degrees flexion.  38 C.F.R. § 4.71, Plate II.

Diagnostic Code 5257 provides for assignment of a 10 percent 
rating when there is slight recurrent subluxation or lateral 
instability, a 20 percent rating when there is moderate recurrent 
subluxation or lateral instability, or a 30 percent evaluation 
for severe knee impairment with recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a.

Diagnostic Code 5260 concerns limitation of leg flexion.  A 
noncompensable evaluation is assigned where flexion is limited to 
60 degrees.  A 10 percent rating is warranted where flexion is 
limited to 45 degrees.  A 20 percent evaluation is for 
application where flexion is limited to 30 degrees.  Finally, a 
30 percent rating applies where flexion is limited to 15 degrees.

Diagnostic Code 5261, pertaining to limitation of leg extension, 
is also of relevance here.  Under that Code section, a 
noncompensable evaluation is assigned where extension is limited 
to 5 degrees.  A 10 percent rating is warranted where extension 
is limited to 10 degrees.  A 20 percent evaluation is for 
application where extension is limited to 15 degrees.  A 30 
percent rating applies where extension is limited to 20 degrees.  
A 40 percent rating is warranted where extension is limited to 30 
degrees.  Finally, a 50 percent evaluation is warranted where 
extension is limited to 45 degrees.

Service treatment records reflect that the Veteran dislocated his 
right patella, and at separation was diagnosed with recurrent 
right patellar dislocation.

The medical evidence of record reflects that the Veteran has 
arthritis of the right knee.  As noted above, the Veteran is 
currently in receipt of separate ratings for arthritis with 
limitation of motion (Diagnostic Code 5010), and for instability 
(Diagnostic Code 5257).  See VAOPGCPREC 23-97 and 9-98.

Private medical records from K.M., D.O., reflect treatment for 
pain and subluxation of the right knee.  A December 2004 
treatment note reflects that the Veteran reported that his right 
knee popped out of place in December 2004, after he slipped on a 
marble floor.  He popped it back in himself and went to the 
emergency room where he was told that the knee was stable at 
present.  He also reported that prior to this event, after his 
knee surgery in 1985 his knee had been going okay since with 
discomfort.  On examination of the right knee, there was 
peripatellar effusion, and pain to palpation around the patella 
without step off.  There was pain at the medial joint line and 
inferiorly pain to flexion and full extension, with no 
discoloration.  The diagnostic assessment was knee 
strain/subluxed knee.

A subsequent December 2004 magnetic resonance imaging (MRI) scan 
of the right knee showed chondromalacia of the patella, joint 
effusion, no evidence of internal derangement of the knee, 
superficial soft tissue edema, and postoperative changes to the 
posterior horn of the medial meniscus but no evidence of acute 
meniscal injury.

On VA examination in August 2006, the Veteran reported that his 
most recent patellar dislocation of the right knee was in 2004.  
He said his right knee was sore and stiff and swelled with 
activity.  He could walk a mile and a half daily without any 
problems, but if he pushed it farther than that, both of his 
knees swelled, and this happened once or twice per week.  He used 
no canes, crutches or assistive devices.  He reported a 
generalized ache around his kneecaps, right worse than left.  He 
had no trauma, injurious episodes or falls.  He felt he was 
stable on his feet and he did not use braces.  He previously had 
a neoprene brace which he discontinued due to an allergic 
reaction.  The Veteran reported that he was not currently working 
and left his last job because of back problems.  

On examination, range of motion of the right knee was from 0 to 
120 degrees limited by pain.  Active and passive range of motion 
were equal.  He had no interarticular effusion.  There was mild 
medial joint line pain but extreme pain to the infrapatellar 
region, medial and lateral patellar facets were minorly tender 
but there was no gross instability.  He had firm endpoint on 
displacement medially and laterally.  The suprapatellar 
structures were nontender to palpation as well as the popliteal 
space.  He had negative McMurray's click test and no gross 
instabilities to anterior drawer, Lachman's varus, and valgus 
stress testing at 0 and 30 degrees.  Strength was 5/5.  An X-ray 
study showed minimal to mild degenerative changes.  The pertinent 
diagnosis was right knee chronic dislocation and traumatic 
arthritis confirmed on X-ray studies.  The examiner indicated 
that that it was within reason to believe that the right knee 
would lose between 15 and 30 degrees of his range of motion, 
strength, coordination, and fatigability associated with 
repetitive movement flares.  The examiner opined that the Veteran 
might not tolerate physical laborious jobs for long periods but 
this would not make him unemployable.  His home life was 
unaffected.

A July 2007 VA initial primary care evaluation reflects that the 
Veteran complained of chronic knee pain.  He reported that in the 
past eight months he had increased pain and limited activity 
related to pain and instability in the joint.  He said it gave 
out underneath him sometimes.  He said he had fallen because the 
knee gave out in the past.  On examination of the right knee, 
there were visible degenerative changes and crepitus and 
stiffness with range of motion.  The examiner noted that the 
Veteran had chronic knee pain and was taking Vicodin.  On August 
2007 VA orthopedic consultation, the Veteran complained of right 
knee pain.  He reported medial joint pain, and occasional giving 
way/weakness with no falls.  On examination of the right knee, 
there was tenderness at the medial joint on the right, 1+ 
effusion, negative Lachman's test, positive patellofemoral pain 
and medial joint pain, and McMurray's test was negative.  An X-
ray study of the right knee showed narrowing of the medial joint 
but also some translation of the femur medially on the tibia.  
The diagnostic impression was moderate to possibly moderately 
severe osteoarthritis.

On VA examination in February 2008, the examiner noted that the 
record had been reviewed.  The Veteran reported that his right 
knee had worsened in the past year.  He reported that he was not 
working and had stopped because of problems unrelated to his 
service-connected right knee disabilities.  He said his knee 
caused problems when ascending or descending stairs.  He reported 
a history of four dislocations, with the most recent one in 
December 2006.  He said his knee swelled a great deal at that 
time.  He reported that he had swelling about every three months.  
It occurred when he was using stairs or just walking.  He used a 
cane at times.  He said the knee caused catching but did not 
lock, and it clicked and popped.  He treated it with heat, ice, 
and water.  He used an Ace bandage on his knee.  He said that he 
felt that today he was stable with no trauma or falls.  He 
believed he could do all the activities around his home.  He said 
that if he had to lift or carry he was afraid the knee would be 
unstable.  He denied any work and believed he had good strength 
in the knee.  

On examination, the knee had no gross swelling.  There was 
positive apprehension sign for the patella and it did start to 
move laterally but he had pain on the medial and lateral patellar 
facets and all peripatellar structures were painful.  He had the 
ability to flex the knee only to 80 degrees actively as this 
caused him pain.  Passively he could be taken to 101 degrees.  
These were both tested with three repetitions unchanged, and he 
had full extension.  He had no instabilities to varus and valgus 
stress testing at 0 and 30 degrees, but for anterior cruciate 
testing and Lachman's testing he did have an increase in laxity 
with no firm endpoint.  The secondary stabilizers did kick in but 
there was no endpoint.  He had negative McMurray's click test.  
Strength was 5/5 and there was no popliteal space pain.  Medial 
and lateral joint lines were minorly tender.  Strength was 5/5.  
The diagnostic assessment was right knee status post patellar 
dislocations with traumatic arthritis.  The examiner indicated 
that it was within reason to believe that this patient would lose 
between 35 and 40 degrees of his range of motion, strength, 
coordination, and fatigability associated with repetitive 
movement flares.  An X-ray study was not done as he had one 
within the past year that showed arthritis.  The examiner stated 
that the Veteran was stable today, and opined that he should not 
have any problems with home life for eating, bathing, grooming, 
toileting and dressing.  Any physical laborious jobs would be 
problematic.

As noted above, the Veteran has two service-connected right knee 
disabilities.  Considering the service-connected right knee 
arthritis, throughout the rating period on appeal, the range of 
motion findings detailed above do not support the next-higher 20 
percent evaluation for either flexion or extension of the right 
knee under the relevant Diagnostic Codes, as the medical evidence 
does not show that flexion of the right knee is limited to 30 
degrees (Code 5260), or that extension is limited to 15 degrees 
(Code 5261).  On VA examination in February 2008, active range of 
motion of the right knee was from 0 to 80 degrees.

However, the Board again notes that, in rating musculoskeletal 
disabilities, it is appropriate to consider additional limitation 
of function due to factors such as pain, weakness, incoordination 
and fatigability.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, 
supra.  In the present case, the evidence of record reveals 
numerous complaints of right knee pain.  Indeed, while right knee 
pain is recognized, the objective evidence simply fails to 
demonstrate that such pain has resulted in additional functional 
limitation comparable to the next-higher 20 percent rating under 
Diagnostic Codes 5260 or 5261.  Again, the Veteran's flexion is 
not limited to 30 degrees or less, even with consideration of 
additional limitation of motion due to pain, and his extension is 
full.  A higher rating in excess of 10 percent is not warranted 
for arthritis of the right knee.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5010, 5260, 5261.

As to the other service-connected right knee disability, 
dislocation of the right patella, the Board finds that a higher 
20 percent rating is warranted under Diagnostic Code 5257 as the 
weight of the medical evidence demonstrates that the Veteran has 
instability and subluxation of the right knee that is more than 
slight in degree.  On VA examination in February 2008, the 
examiner indicated that on anterior cruciate testing he had 
increased laxity with no firm endpoint.  Moreover, on August 2007 
VA orthopedic consultation, the physician noted that an X-ray 
study of the right knee showed some translation of the femur 
medially on the tibia.  The February 2008 examiner found that 
there was no instability on varus and valgus stress testing, and 
McMurray's test was negative.  The Board finds that such findings 
demonstrate no more than moderate recurrent subluxation or 
lateral instability, and an increased 20 percent rating is 
warranted under Diagnostic Code 5257 throughout the rating period 
on appeal.

Throughout the rating period on appeal, the above findings are 
not found to signify severe instability of the right knee such as 
to warrant assignment of a 30 percent evaluation under Diagnostic 
Code 5257.  The Veteran has reported intermittent instability and 
subluxation, swelling, and stiffness.  However, a moderate degree 
of instability and subluxation is accounted for in the newly 
assigned 20 percent rating.  To the extent that the Veteran is 
functionally limited, and has diminished ability to perform some 
activities of daily living, this has already been accounted for 
in the increased 20 percent evaluation for dislocation of the 
right patella throughout the rating period on appeal.

The Board has also considered whether an even higher rating for 
the right knee is warranted under any alternate diagnostic code.  
However, as the evidence fails to establish ankylosis, Diagnostic 
Code 5256 is not for application.  Similarly, as the evidence 
fails to demonstrate nonunion or malunion of the tibia or fibula, 
a higher rating is not possible under Diagnostic Code 5262.  
Finally, as there is no showing of genu recurvatum, Diagnostic 
Code 5263 is inapplicable.  A rating in excess of 20 percent is 
not available under Diagnostic Code 5258, pertaining to a 
dislocated semilunar cartilage.  There are no other relevant code 
sections for consideration.

By his own report, the Veteran is no longer working because of 
problems unrelated to the service-connected right knee 
disabilities discussed herein.  As such the Board need not 
adjudicate the issue of whether referral for an extraschedular 
rating is warranted.  See Barringer v. Peake, 22 Vet. App. 242 
(2008).  Nevertheless, the record does not establish that the 
rating criteria are inadequate for rating the Veteran's service-
connected right knee disabilities.  The competent medical 
evidence of record shows that his knee disability is primarily 
manifested by pain, tenderness and limitation of motion and 
subluxation.  The applicable diagnostic codes used to rate the 
Veteran's disability provide for ratings based on those symptoms.  
See Diagnostic Codes 5257, 5260, 5261.  The effects of pain and 
functional impairment have been taken into account and are 
considered in applying the relevant criteria in the rating 
schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 
202.  The effects of the Veteran's disabilities have been fully 
considered and are contemplated in the rating schedule; hence, 
referral for an extraschedular rating is unnecessary at this 
time.  Thun v. Peake, 22 Vet. App. 111 (2008).

In consideration of all the evidence and for the reasons and 
bases explained above, it is concluded that a 20 percent 
evaluation (but no higher) for dislocation of the right patella 
is warranted, throughout the rating period on appeal.  There is 
no basis for a rating in excess of 20 percent for this disability 
for any portion of the rating period on appeal.  The Board finds 
that the preponderance of the evidence is against a rating in 
excess of 10 percent for arthritis of the right knee, and the 
appeal regarding that rating must therefore be denied.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

An increased 20 percent rating for dislocation of the right 
patella is granted, subject to the regulations governing the 
payment of monetary awards.

An increased rating in excess of 10 percent for arthritis of the 
right knee is denied.



____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


